Park, C. J.
We think the notice in this case is insufficient. Towns are under no common law obligation for the support of paupers. All their liability in this respect is imposed by statute. They are not liable, therefore, for the support of paupers any farther than the statute makes them so. Neither is there any equity in such cases in favor of either town in a controversy, but questions of this character must be determined by the rigid rules of the statute. Those rules govern this case, and by them we are to determine whether the notice given by the plaintiffs to the defendants in this case is sufficient to require the latter to respond to the demand of the former for the expenses incurred by them in the support of the paupers in question. The statute in force at the time the notice was given is as follows, (Bevised Statutes of 1866, page 621:) “The selectmen of every town, whenever a person, not an inhabitant of such town, residing therein, shall become poor, and unable to support himself, shall furnish such pauper such support as may be necessary, as soon as the condition of such pauper shall come to their knowledge.” * * “The selectmen of every town, in which a pauper belonging to another town is chargeable, shall give notice of his condition to the town to which the pauper belongs.” * * “And a letter put into the mail stating the name of the pauper, and that he is chargeable, signed by one of the selectmen of the town where he resides, directed to the selectmen of the town -where he belongs, etc., shall be sufficient evidence,” &c.
Erom the reading of the statute it is obvious that the pauper *215must be chargeable in the town giving the notice at the time the notice is sent, and the notice must contain a statement of the fact. That the pauper is chargeable is made a prerequisite to the giving of notice, and that the notice contains a statement of the fact is made a prerequisite to the liability of the town where the pauper belongs. For the statute further provides that, “where the selectmen have knowledge of the town where such pauper belongs, such town shall not be liable for any expenses for the time in which such notice is neglected to be given.” Revised Statutes of 1866, page 622. Here “ such notice” refers to the notice previously provided for. The question then is, does the notice in question contain a statement that the paupers are chargeable, that is, are poor and unable to support themselves, and are being supported by the town, or words of that import? The notice was .as follows: “We hereby give you notice that Newell J. Warner, and his wife, Eunice M. Warner, paupers of your town, are now here within the limits of' this town, poor and unable to support themselves, and we look to you for all lawful expenses which may be incurred for their support from this date.” What is there here which imports that the paupers are being supported by the town ? The clause, “we look to you for all lawful expenses which may be incurred for their support,” clearly refers to future expenses, in case they should become chargeable, and nothing else. The phrase “expenses which may be incurred,” cannot possibly be construed as expenses now being incurred. The language would seem to indicate a doubt whether any expenses would ever be incurred, and to treat the matter as a mere possibility. The present tense is not used, but the future tense only. The plain meaning of the sentence is this: “We may incur expenses for their support, and if we do we shall look to you for reimbursement.” This is the import of the language and the only meaning that can be given to it. Substitute this language for that used, and the notice will appear clearly insufficient.
The additional words, “ from this date,” do not alter the meaning. The notice would take effect just as early without those words as with them. And it is clear that there is *216nothing in this notice which imports that the paupers were then chargeable, unless the language “ paupers of your town, are now here within the limits of this town, poor and unable to support themselves,” so imports; that is, imports that they were then being supported by the town as well as being poor and unable to support themselves. But this language merely describes the condition of the persons, a condition which necessarily must precede support, for towns are not bound to furnish support until persons are actually in this condition. The condition must first exist, and then the liability to furnish support follows. The town may be liable to furnish support and yet may never in fact be called upon to do so, for in many cases persons “ poor and unable to support themselves ” are supported wholly .by charity. Suppose some benevolent person should take all the paupers from the alms-house of some town, by consent of the town, and support them for a year. The paupers would be none the less paupers during the year. Their condition would be the same whether supported by the town or by this private charity; and during the year the town would be relieved from responsibility in regard to them. How then can it be claimed that this notice, which merely states that “Newell J. "Warner, and his wife Eunice M. Warner, paupers of your town, are now here within the limits of this town, poor, and unable to support themselves,” is a sufficient notice to the defendants to make them liable under the statute? But the counsel for the plaintiffs contend that the word “chargeable” is used in the statute as merely descriptive of the condition of the pauper, in order to show that he is the proper subject of support, and not that he is also actually receiving support. But the preceding words of the statute fully describe the condition of the pauper—“ poor and unable to support himself,” and why should another word of the same import be used in the same sentence? Clearly the two expressions were intended to have different meanings.
But we have direct authority on this subject. Section seven of the statute, (Revised Statutes of 1866, page 618,) reads as follows: “Any inhabitant of any town in the state may remove himself, &c., into any town, &c., and shall gain a *217settlement in the town to which he may so remove, if he shall reside in said town for the full term of six years successively, after his removal into such town, and shall, during the whole of said time, support himself and his family, if any he have, without his or their becoming chargeable to such town, or to the town that may by law be liable to be charged for the support of such person or family; but if such person, &c., shall become chargeable to the town that may be liable for his or their support, &c.” Here, manifestly the words, “without becoming chargeable to such town,” mean, without subjecting the town to actual expense for their support.
Section eight of the same statute reads, “When any inhabitant of any town shall remove into another town,-and while there he, &c., shall become chargeable to the town, &c., the civil authority, &c., may order such pauper to be taken and transported from the town where he resides, and is chargeable, to the town to which he belongs, &c.” Here, again manifestly the word chargeable is used in the same sense as in section seven. In proper order this section ought to follow the section in controversy, for the two sections are concerning the same subject matter. One provides for the liability of a town where one of its settled inhabitants has removed to another town, and is there chargeable. The other provides for the removal of the pauper to the town where he belongs when he is chargeable in another town. If these sections were together in consecutive order in the same statute, then the principle of construction everywhere applied would apply to the case, that when a statute uses a word in a certain sense, it is to be presumed to have been used in the same sense in all other parts of the statute wherever it occurs.
A new trial is advised.
In this opinion the other judges concurred; except Pardee, J., who dissented.